DETAILED ACTION                                                                                                                                                                                            
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0038] line 8 should read “infusible” instead of “infusable”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an aromatherapy component” in lines 5-6 yet previously recites the limitation “an aromatherapy component” in line 1. It is unclear if “an aromatherapy component” in line 5-6 is the same or different from the “an aromatherapy component” in line 1.
Claim 3 recites the limitation “the insert” while “at least one removeable insert” is recited in claim 1 from which claim 3 depends. It is unclear if “the insert” in claim 3 is included in “the at least one removeable insert” of claim 1. Examiner suggests applicant amend claim 3 to read similarly to “the at least one removeable insert”. 
Claims 11 and 13 recite the limitation “the removeable insert” while “at least one removeable insert” is recited in claim 1 from which claims 11 and 13 depend. It is unclear if “the removeable insert” in claims 11 and 13 are included in “the at least one removeable insert” of claim 1. Examiner suggests applicant amend claims 11 and 13 to read similarly to “the at least one removeable insert”. 
18 recites the limitation "the item case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammons (US 20090173425).
Regarding claim 1, Sammons discloses an item cover for containing an aromatherapy component for providing an aromatherapy ([0005], [0016], [0029]), comprising: an exterior (Fig. 5, [0014], [0016] – outside of the pillow case); an interior including an inner lining (Fig. 5, [0014], [0016], [0036-0038], [0066] – Interior is the inside of the pillow case and the inner lining is layers 14, 16, and 18 of liner 10 that are inserted into the pillow case.), the interior configured to receive a stuffed item (Fig. 5, [0014], [0066] – Interior of the pillow case receives a pillow.); and at least one pocket for receiving at least one removeable insert comprising an aromatherapy component (Fig. 5, [0014], [0036-0038], [0066] – The pocket is the opening of the pillowcase and the aromatherapy component is scent releasing fabric 12 on liner 10 which is inserted into the pocket.).
the item cover of claim 1 as discussed above. Sammons further discloses the aromatherapy component is infused with one or more oils ([0063-0064] – Scent absorbing fabric (aromatherapy component) can be infused with essential oils.).
Regarding claim 3, Sammons discloses the item cover of claim 2 as discussed above. Sammons further discloses the aromatherapy component is infused with sufficient oils such that the insert releases scents for a predetermined period of time ([0028] – The liner that includes scent absorbing fabric 12 is infused for a certain amount of fragrance in order to produce scent for a predetermined period of time. [0063-0064] - The fabric is infused with oils.).
Regarding claim 9, Sammons discloses the item cover of claim 1 as discussed above. Sammons further discloses the aromatherapy component is made of a flexible material ([0014], [0036] – Scent absorbing fabric 12; [0065] – The liner 10 which includes aromatherapy component is constructed from flexible materials.).
Regarding claim 10, Sammons discloses the item cover of claim 1 as discussed above. Sammons further discloses the aromatherapy component is pre-packaged ([0058], Claim 4 – The adhesive layer (sealable package member) is the packaging.).
Regarding claim 15, Sammons discloses the item cover of claim 1 as discussed above. Sammons further discloses the at least one pocket includes an opening disposed along an edge or seam of the item cover (Fig. 5, [0014], [0066] – pocket on side of pillow case).
Regarding claim 16, Sammons discloses the item cover of claim 1 as discussed above. Sammons further discloses the at least one pocket is aroma-permeable (Fig. 5, [0014], [0036-0038] – The liner 10 includes the aromatherapy component 12 which is disposed in the pocket. [0063] – Since the fragrance is inhaled by the user while the liner is in use inside the pocket of the item cover, the pocket must be aroma-permeable.).  
the item cover of claim 1 as discussed above. Sammons further discloses the item is a pillow and the item cover is a pillow case (Fig. 5, [0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Joshi (US 20180326111).
Regarding claims 4 and 5, Sammons discloses the item cover of claim 3 as discussed above. However, Sammons fails to disclose the infusion is one of cold infusion or heat infusion or that the infusion is performed at room temperature.
for containing an aromatherapy component for providing an aromatherapy ([0024] – device for dispensing a volatile fluid into a local environment) comprising an aromatherapy component ([0041] – substrate that acts an emanator of the volatile fluid) that is infused with one or more oils ([0036]). Joshi further discloses the infusion is one of cold infusion or heat infusion or the infusion is performed at room temperature ([0041 – The infusion can be performed at ambient temperature at about 20°C and can also be performed at 0°C (cold infusion) or 50°C (heat infusion).). 
Joshi is considered to be analogous of the claimed invention because they both disclose devices with aromatherapy components that release a scent into the air. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the device of Sammons to include that the infusion is a heat, cold, or room temperature infusion as taught by Joshi to maintain the proper temperature environment to infuse an aromatherapy component such that it releases a sufficient amount of fragrance based on the substrate and infusing material compositions. 
Regarding claim 6, Sammons discloses the item cover of claim 3 as discussed above. However, Sammons fails to disclose the infusion time is in the range of 6 and 24 hours.
Joshi discloses the infusion time is in the range of 6 and 24 hours ([0041] – “period of time greater than about 2 hours and generally less than about 4 days” which encompasses the range of 6-24 hours). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the device of Sammons to include that the infusion time of the aromatherapy component is between 6 and 24 hours as taught by Joshi to ensure that the aromatherapy component is sufficiently infused to release a scent for a desired period of time. 
the item cover of claim 1 as discussed above. However, Sammons fails to disclose that the aromatherapy component is made of rubber, wherein the rubber is gum rubber. 
Joshi discloses the aromatherapy component is made of rubber, wherein the rubber is gum rubber ([0036], [0049]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the aromatherapy component of Sammons to be made of rubber, wherein the rubber is gum rubber as taught by Joshi since gum rubber is can absorb more than 50% of its weight with a fragrance and can be infused at an ambient temperature (Joshi – [0049]). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Austreng et al. (US 20080273913).
Regarding claim 11, Sammons discloses the item cover of claim 1 and that the item cover includes a pocket to receive an aromatherapy component as discussed above. However, Sammons fails to disclose the packaging includes a barrier to contain aroma releasable by the aromatherapy component and is configured to be opened on a single side, such that when the removeable insert is disposed in the at least one pocket, the aromatherapy component releases aroma only from the opened side of the packaging.
Austreng discloses an aromatherapy component (Fig. 1 and 2, [0009], [0017] – substrate 20) that is pre-packaged (Fig. 1 and 2, [0009], [0017] – package 30). Austreng further discloses the packaging includes a barrier to contain aroma releasable by the aromatherapy component ([0026] – Hermetic seal provides a scent barrier.) and is configured to be opened on a single side (Fig. 2, [0017] – opening on right side of package), such that when the removeable insert is disposed in the at least one pocket, the aromatherapy component releases aroma only from the opened side of the packaging 
Austreng is considered to be analogous of the claimed invention because they both disclose devices that include scent releasing components and a packaging. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the aromatherapy component of Sammons to apply this packaging to the aromatherapy component as taught by Austreng in order to retain scent of the aromatherapy component, and the resultant combination is such that aroma only comes out of opened side since the other side of the component is still enclosed in the packaging while the aromatherapy component is inserted in the pocket of the item cover. 
Regarding claim 12, Sammons in view of Austreng discloses the item cover of claim 11 as discussed above. However, this combination of Sammons in view of Austreng fails to disclose the opened side of the packaging is oriented toward the exterior of the item cover.
Austreng further discloses the opened side of the packaging is oriented toward the exterior of the item cover (Fig. 2, [0017], [0019] – The opened side of the package which is inserted into the item cover in the same way that the stuffed item (pillow) is inserted into the item cover, the open side of the package is oriented toward the exterior of the item cover in the upward or z direction on which a user’s head normally lays. See annotated figure below.).


    PNG
    media_image1.png
    367
    602
    media_image1.png
    Greyscale

It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify orientation of the packaged aromatherapy component of Sammons in view of Austreng to be placed such that the opened side of the package is oriented toward the exterior of the item cover as further taught by Austreng so that opened side of the package that is releasing the aroma is directed toward a user who is located outside of the item cover. 
Regarding claim 13, Sammons discloses the item cover of claim 10 as discussed above. However, Sammons fails to disclose the packaging is a foil pouch that is discardable before the removeable insert is disposed in the at least one pocket.
Austreng discloses the packaging is a foil pouch ([0023]) that is discardable before the removeable insert is disposed in the at least one pocket ([0017] – Substrate 20 (aromatherapy component) is removeable from the internal space of the package prior to insertion into the pocket and the package can be disposed of at this point.). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the package of Sammons to be a foil pouch that is discardable before the . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Batiste et al. (US 20160242580).
Regarding claim 14, Sammons discloses the item cover of claim 1 as discussed above. However, Sammons fails to disclose the at least one pocket is sewn into the item cover adjacent to the inner lining such that the at least one pocket is hidden when the item cover is in use.
Batiste discloses an item cover ([0010]) for containing an aromatherapy component for providing an aromatherapy comprising ([0069] – scent element 332): an interior including an inner lining ([0069] – inner most fabric) and at least one pocket for receiving at least one removable insert comprising an aromatherapy component (Fig. 3 and 4, [0069] – pocket 330 for scent element 332). Batiste further discloses the at least one pocket is sewn ([0080] – layers may be sewn) into the item cover adjacent to the inner lining such that the at least one pocket is hidden when the item cover is in use (Fig. 3 and 4, [0069] – Since pocket 330 is part of the inner most fabric (inner lining), it is hidden from the outside of the item cover.).
Bastiste is considered to be analogous of the claimed invention because they both disclose item covers for providing an aromatherapy comprising a pocket to receive an aromatherapy component and that the pocket is sewn into the inside of the item cover. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the pocket of Sammons to be sewn into the item cover adjacent to the inner lining such that the pocket is hidden while the item cover is in use as taught by Bastiste in order to maintain the aromatherapy component in a specific place within the item cover while in use or to create an aesthetic design in which the user desires an item cover wherein the aromatherapy component is not visible. 
s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Hurwitz (US 20040121111).
Regarding claim 17, Sammons discloses the item cover of claim 1 as discussed above. Sammons further discloses the at least one pocket includes an aroma-permeable side (Fig. 5, [0014], [0036-0038] – The liner 10 includes the aromatherapy component 12 which is disposed in the pocket. [0063] – Since the fragrance is inhaled by the user while the liner is in use inside the pocket of the item cover, one side of the pocket must be aroma permeable.).  
However, Sammons fails to disclose the at least one pocket includes an aroma-impermeable side.
Hurwitz discloses an aromatherapy device (Fig. 1 and 2, [0013-0014] – scent dispersing apparatus) comprising at least one pocket (Fig. 2, [0014] air pocket 90) for receiving at least one removable insert comprising an aromatherapy component (Fig. 2, [0014] – removable scented insert 80). Hurwitz further discloses the at least one pocket includes an aroma permeable side (Fig. 2, [0013-0014] – top portion 40 with air holes 20 to allow scent to pass through) and an aroma-impermeable side (Fig. 2, [0013-0014] – bottom portion 50 without air holes 20 to allow scent to pass through).
Hurwitz is considered to be analogous of the claimed invention because they both disclose aromatherapy devices comprising pockets that contain an aromatherapy component with a scent that is released to a user. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the pocket of Sammons to include an aroma-permeable side and an aroma-impermeable side as taught by Hurwitz so that the scent is only released in a direction toward the user. 
Regarding claim 18, Sammons in view of Hurwitz discloses the item cover of claim 17 as discussed above. However, this combination of Sammons in view of Hurwitz fails to disclose the aroma-
Hurwitz further discloses the aroma-permeable side is oriented toward the exterior of the item cover (where the user is) and the aroma-impermeable side is oriented toward the stuffed item in the interior of the item case (Fig. 2, [0013-0014], [0018] – The permeable side (top portion 40 with air holes 20) is directed toward the user and the impermeable side (bottom portion 50) is directed in the opposing direction.).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the item cover of Sammons in view of Hurwitz that discloses an exterior, an interior to receive a stuffed item, and a pocket in the item cover which includes aroma-permeable and aroma-impermeable sides as discussed above to include that the aroma-permeable side is oriented toward the exterior of the item cover and the aroma-impermeable side is oriented toward the stuffed item in the interior of the item case as further taught by Hurwitz so all of the scent from the aromatherapy component is directed toward the user on the exterior of the item cover and the scent is not wasted by being dispersed into opposing side of the pocket directed toward the stuffed item. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sammons in view of Koji (US 4977634). 
Regarding claim 19, Sammons discloses the item cover of claim 1 as discussed above. However, Sammons fails to disclose the item cover includes at least one layer configured to filter undesirable gases released by the stuffed item.
Koji discloses an item cover (Col. 2 lines 51-57: pillow bag 12) comprising: an interior (Fig. 1, Col. 2 lines 51-57: - area inside bag 12) configured to receive a stuffed item (Fig. 1, Col. 2 lines 51-57: - filler 17). Koji further discloses the item cover includes at least one layer (Fig. 2-4, Col. 2 lines 28-50: poisonous gas removing layer 3) configured to filter undesirable gases released by the stuffed item 
Koji is considered to be analogous of the claimed invention because they both disclose item covers configured to receive a stuffed item and that the item cover includes layers to filter out undesirable gases. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the item cover of Sammons to include a layer to filter out undesirable gases as taught by Koji to protect the user from poisonous gases and maintain their safety against the harmful effects of these gases (Koji – Col. 1 lines 46-50).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ricci (US 4854501) discloses an aromatherapy component (fragrance sack) that is hidden within an item cover while in use. 
Joshi (US 20170128610) discloses an aromatherapy component that includes a foil packaging that is ripped on one side to allow a volatile fluid to escape from the torn edge of the packaging. The torn foil portion is disposable. 
Peters (US 6430764) discloses pillow (stuffed item) that includes multiple sewn in pouches that are configured to receive a scent emitting material. 
Roszell (US 20190125915) discloses a system for diffusing essential oils comprising an aromatherapy component within an interior lining and the system includes an aroma-permeable and an aroma-impermeable side. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CARRIE R DORNA/Primary Examiner, Art Unit 3791